DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/23/2021 responsive to the Office Action filed 11/17/2020 has been entered. Claims 1 and 13 have been amended. Claims 14 and 15 were previously withdrawn. Claims 1-15 are pending in this application.

Response to Arguments

Since claim 13 has been amended, the rejection of claim 13 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 5-9 filed 03/23/2021, with respect to the rejection of the claim 1 under 103 rejections have been fully considered, but are not persuasive. 
Applicant argues that “The person of ordinary skill in the art knows that any adhesive will lose its function between not or pre-vulcanized elastomer layers and another piece of material, when being subject to a vulcanization process. Thus, the elastomer 
These arguments are found to be unpersuasive because: 
Firstly, Applicant does not provide any evidence to support Applicant’s allegation that “any adhesive will lose its function during a vulcanization process”. Furthermore, Applicant further claims using a glue in claim 10 and discloses it in the instant specification (Pa [0048]) which are contradictory to Applicant’s allegation.
Secondly, as Applicant recites, Floegel teaches in (pa [0030]):
“The carrier 19 together with the electrical circuit 20 may be firmly attached to the base 14 and/or the top layer 15. This may be achieved, for example, by means of an adhesive or other material placed between the carrier 19 and the base and/or cover layer 14, 15. Alternatively, the fixation of the carrier 19 within the membrane 10 can also be achieved by joining the base 14 and the cover layer 15 to each other and in this way also the carrier 19 is firmly connected to the base and/or cover layer 14, 15.”
Floegel teaches using an adhesive in order to firmly attach the circuit 20 to the layer 14, 15, and also teaches an alternative way to firmly attach the circuit 20 to the layer 14, 15 by joining the base 14 and the cover layer 15 to each other. That is, the purpose and effect of two different ways are the same - to firmly attach the circuit 20 to the layer 14, 15. Floegel does not teach, suggest or even imply any negative effect of an adhesive during vulcanization process. Therefore, one having ordinary skill in the art would use an 

Applicant further argues that “Floegel uses elastomer material, whereas Leighton provides for the processing of thermoplastic material. Leighton explicitly cites 'PVC' as an example for a thermoplastic material. Further, the processing methods also differ between Floegel and Leighton. Floegel, for example, assumes a vulcanization process. Leighton, on the other hand, takes a lamination approach.” (pg 8-9)
These arguments are found to be unpersuasive because: 
Floegel teaches process for manufacturing a membrane having at least two layers, with at least one of the two layers being made of an elastomer, and with an electrical circuit being present between the two layers (pg 1 li 11-12). Floegel does not limit the membrane consisting of only an elastomer. Leighton teaches the manufacture of plastic cards containing imbedded electronic elements by a hot lamination process (Co 1 li 10-11, 18-19), and further teaches that plastic core sheets 30, 32 may be provided by a wide variety of plastics, the preferred being polyvinyl chloride (PVC) (Co 5 li 25-27). In the paragraph recited by Applicant (Co 5 li 62 – Co 6 li 4), Leighton teaches the use of PVC as an example and further teaches that the use of thermoplastic material other than PVC or the presence of pigments in the core material may require modification of the heat cycle temperature. That is, Leighton teaches the use of wide variety of plastics, and the use of PVC or thermoplastic material is merely exemplary embodiment. Furthermore, even if Leighton implies the use of only thermoplastic material, one would appreciate that elastomers and thermoplastics are not mutually 

Claim Objections

Claim 1 is objected to because of the following informalities: the status of claim 1 is wrongly indicated.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 103 as obvious over Floegel et al. (WO 2015139962_Machine Translation) in view of Leighton (US 6,036,099) (All of record).

With respect to claim 1, Floegel teaches a method for producing an elastomer membrane (“a possible method for producing the membrane 10”, pg 4 li 158; “the membrane having at least two layers, with at least one of the two layers being made of an elastomer”, pg 1 li 10-12) to be arranged between a drive body and a valve body of a membrane valve (“the membrane 10 can be arranged within the functional area between two housing parts of the associated valve”, pg 2 li 59-60), the method comprising:
arranging an electronic data carrier between at least two layers in a predetermined position (“before the cover layer 15 is applied to the underlying base 14 
molding the at least two layers with the electronic data carrier arranged therebetween, wherein the electronic data carrier is connected at least during vulcanization to a positioning aid, wherein the positioning aid limits displacement of the electronic data carrier out of the predetermined position during the vulcanization (“The carrier 19 together with the electrical circuit 20 can be firmly connected to the base 14 and/ or the cover layer 15. This can be achieved, for example, with the aid of an adhesive”, pg 3 li 115-116; “the individual cut-out layers of the membrane 10 are built up one on top of the other in the desired sequence and placed in a tool, in particular in a mold cavity … The structure of the layers of the membrane 10 present in the tool is then vulcanized together with the carrier 19 contained therein.”, pg 4 li 163 and pg 5 170-171).

Floegel differs from the claim in that Floegel is silent to compression molding to form the elastomer membrane. 
Leighton relates to the manufacture of smart cards by a hot lamination process (Co 1 li 11-12). Leighton teaches that the hot lamination method comprises the steps of providing upper (first) and lower (second) plastic core sheets, positioning at least one electronic element between the first and second core sheets to thus form a core, and placing the core in a laminator and closing the laminator and the laminator ram pressure is then increased in combination with the heat (Co 2 li 60-Co 3 li 2).


With respect to claim 2, since Floegel as applied to claim 1 above does not teach removing the adhesive during the molding, one would appreciate that at least portions of the positioning aid (“adhesive”) remain in the elastomer membrane after the compression molding.

With respect to claim 13, Floegel as applied to claim 1 above further teaches that the electronic data carrier is arranged in a region of the elastomer membrane, in particular in a region of a tab protruding from a short side of the elastomer membrane that differs from a functional portion for providing a process fluid and from a clamping portion for clamping the elastomer membrane (“the tab 12 is designed as an approximately rectangular projection which protrudes beyond the approximately rectangular membrane surface. The dimensions of the tab 12, in particular the extension of the tab 12 approximately transversely to the associated longitudinal side of the membrane 10, are selected such that the tab 12 also protrudes as far as possible 

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as obvious over Floegel et al. (WO 2015139962_Machine Translation) in view of Leighton (US 6,036,099) as applied to claim 1 above, and further in view of Perkins (US 2017/0355112) (All of record).

With respect to claims 3, 4, 11 and 12, Floegel as applied to claim 1 above teaches the use of adhesive or some other material which is introduced between the carrier 19 and the base and/or cover layer 14,15 to firmly connect the carrier 19 together with the electrical circuit 20 to the base 14 and/or the cover layer 15 (pg 3 li 115-117), and further teaches that to position the carrier 19 on the base 14, the carrier 19 and the base 14 are each provided with at least one opening 24 (pg 3 li 110-111), but does not specifically teach that the positioning aid is removed during the compression molding.
Perkins relates to a method of applying a moldable material to a pipe (Pa [0004]). Perkins teaches supporting the pipe in a molding position within a mold cavity using a support and after an annular portion of the mold cavity extending circumferentially around the supported pipe is at least partially filled with the moldable material, the support is withdrawn from the mold cavity by moving the support generally radially outwardly along the support axis after the moldable material in the mold cavity supports the pipe in the molding position (Pa [0004]).


Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Floegel et al. (WO 2015139962_Machine Translation) in view of Leighton (US 6,036,099) as applied to claim 2 above, and further in view of Diekmann et al. (EP 2242004 _Machine Translation) (All of record).

With respect to claim 5, Floegel as applied to claim 2 above teaches the use of adhesive or some other material which is introduced between the carrier 19 and the base and/or cover layer 14,15 to firmly connect the carrier 19 together with the electrical circuit 20 to the base 14 and/ or the cover layer 15 (pg 3 li 115-117), but the combination does not teach that the method comprises: arranging the electronic data carrier between two first layers; compression molding the two first layers with the electronic data carrier arranged therein to form a pre-vulcanized positioning aid, arranging the pre-vulcanized positioning aid between the two second layers; 
In the same field endeavor, a component having a functional element made of an elastomeric material, in which a readable and/or writable data carrier is embedded (pg 1 li 10-11), Diekmann teaches that the data carrier is provided with a cover which surrounds the data carrier (Figs. 1-2) to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use (pg 1 li 32-36). Diekmann further teaches that the cover/envelope can consist of an elastomer and this can be attached to the data carrier in a first vulcanization process (pg 2 li 79-pg 3 li 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Diekmann such that the one would substitute the cover surrounding the electronic data carrier for the adhesive, and then perform compression molding the two layers with the cover surrounding the electronic data carrier in order to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use. In order to form the cover by a first vulcanization process, one would have find it obvious to perform the same compression molding as compression molding the two layers with the cover surrounding the electronic data carrier so as to arrange the data carrier between two elastomer layers and perform compression molding to form the cover surrounding the electronic data carrier for the purpose of simple operation systems by using the same laminator.

With respect to claim 9, Floegel as applied to claim 2 above teaches the use of adhesive or some other material which is introduced between the carrier 19 and the base and/or cover layer 14,15 to firmly connect the carrier 19 together with the electrical circuit 20 to the base 14 and/ or the cover layer 15 (pg 3 li 115-117), but the combination does not specifically teach that the method comprises: attaching the electronic data carrier to a backing fabric; arranging the backing fabric and the electronic data carrier connected thereto between the two layers; compression molding the two layers with the backing fabric arranged therebetween.
In the same field endeavor, a component having a functional element made of an elastomeric material, in which a readable and/or writable data carrier is embedded (pg 1 li 10-11), Diekmann teaches that the data carrier is provided with a cover which surrounds the data carrier (Figs. 1-2) to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use (pg 1 li 32-36). Diekmann further teaches that the cover consists of a nonwoven fabric (pg 2 li 73).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Diekmann such that the one would provide the fabric cover surrounding the electronic data carrier, arrange the fabric cover with the electronic data carrier between two layers and then perform compression molding the two layers with the fabric cover and the electronic data carrier in order to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use.

With respect to claim 10, Diekmann as applied to claim 9 above is silent to a use of glue to attach the data carrier to the fabric cover, but Floegel teaches the use of adhesive, thus one would have found it obvious to use the adhesive in order to attach the dats carrier to the fabric cover as well. 

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Floegel et al. (WO 2015139962_Machine Translation) in view of Leighton (US 6,036,099) as applied to claim 2 above, and further in view of Matsuzaki et al. (US 5,217,668) (All of record).

With respect to claim 6, Floegel as applied to claim 2 above teaches that the method comprises: arranging the positioning aid, together with the electronic data carrier attached to the positioning aid, between the two layers; attaching the positioning aid relative to a compression molding die such that the electronic data carrier is in the predetermined position (“The carrier 19 together with the electrical circuit 20 can be firmly connected to the base 14 and/ or the cover layer 15. This can be achieved, for example, with the aid of an adhesive”, pg 3 li 115-116; “placed in a tool, in particular in a mold cavity”, pg 5 li 164; since the carrier 19 together with the electrical circuit 20 is positioned and placed in the mold with the aid of the adhesive, it meet the claim limitation.); and compression molding the two layers with the positioning aid arranged therebetween to form a vulcanized material (“then vulcanized together with the carrier 19 contained therein.”, pg 5 170-171), but the combination is silent to cutting off a flash of the vulcanized material and an excess length of the positioning aid.

One would have found it obvious to perform the cutting process after compression molding the two layers with the positioning aid arranged therebetween for the purpose of cutting and removing a flash from the final product. Furthermore, during cutting process, one would have found it obvious to remove the excessive adhesive with the flash in order to obtain the final product.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Floegel et al. (WO 2015139962_Machine Translation) in view of Leighton (US 6,036,099) and Matsuzaki et al. (US 5,217,668) as applied to claim 6 above, and further in view of Diekmann et al. (EP 2242004 _Machine Translation) (All of record).

With respect to claim 7, Floegel as applied to claim 6 above teaches the use of adhesive or some other material which is introduced between the carrier 19 and the base and/or cover layer 14,15 to firmly connect the carrier 19 together with the electrical circuit 20 to the base 14 and/ or the cover layer 15 (pg 3 li 115-117), but the combination does not teach that the positioning aid is a plastics overmold of the electronic data carrier and surrounds the electronic data carrier at least in portions.
In the same field endeavor, a component having a functional element made of an elastomeric material, in which a readable and/or writable data carrier is embedded (pg 1 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Diekmann such that the one would substitute the cover surrounding the electronic data carrier for the adhesive in order to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use. 

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Floegel et al. (WO 2015139962_Machine Translation) in view of Leighton (US 6,036,099) and Matsuzaki et al. (US 5,217,668) as applied to claim 6 above, and further in view of Chung (US 2002/0124392) (All of record).

With respect to claim 8, Floegel as applied to claim 6 above teaches the use of adhesive, and further teaches that with regard to the carrier 19 and the electrical circuit 20, reference is made to so called flex circuit boards, which are thin, flexible electrical circuits that are built up on polyimide films, for example (pg 3 li 97-99), but does not specifically teach that the positioning aid is a substantially rigid printed circuit board material, and wherein the electronic data carrier is arranged on the printed circuit board material.

One would have found it obvious to substitute the printed circuit board made of alumina or ceramic which is conventionally used for the flex circuit boards in order to form a substrate/carrier of the electrical circuit.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742